El Juez Peesideette Se. HeRNÁNdez,
emitió la opinión del tribunal.
El recurso de apelación sometido a nuestra consideración fue interpuesto contra sentencia que en grado de apelación y mediante la celebración de nuevo juicio dictó la Corte de Distrito de Guayama en 12 de mayo del corriente año, con-denando a uno de los acusados, Carlos B. Ortiz Ledee a $30 de multa o 30 días de cárcel, y a los demás o sean Mateo- Rosa, Félix Cañedo, Lorenzo Manatou, Modesto Lanausse, Secun-dino Saenz, Pedro Acosta, Juan Dones, Juan Vázquez, Miguel Civil León, Hipólito Rodríguez y Quintín Rosa a $.15 de multa cada uno de ellos o 15 días de cárcel, con las costas a cargo de todos los acusados.
La causa se originó en la Corte Municipal de Guayama a virtud de denuncia jurada que en la parte conducente dice así:
í!Yo, Eduardo G. Torres, P. I., vecino de Arroyo, calle “Morse,” No.-, de 30 años, formulo denuncia contra Carlos B. Ortiz Ledee, y otros por delito juegos prohibidos, (Violar Art. 299 C. P.) cometido de la manera siguiente: Que en marzo 2 de 1912, hora 1 a. m. y en el barrio “Guásimas,” sitio Mangle, de Arroyo, del Distrito Judicial Municipal de Guayama, los acusados voluntaria y maliciosamente jugaban el juego de azar, denominado “monte” con barajas por interés y por dinero, habiendo ocupado dos barajas con cuarenta cartas cada una y sesenta centavos en monedas de plata, nikel y cobre; ha-ciendo de tallador Carlos B. Ortiz Ledee, y los demás apuntaban. Siendo este hecho contrario a la ley y para tal caso prevista.”
Los apelantes no han hecho ante esta Corte Suprema ale-gación alguna escrita u oral en apoyo del recurso; pero exa-minado el escrito de exposición del caso, encontramos que a la denuncia opusieron la excepción de que los hechos tales como en ella se habían consignado no constituían delito pú-blico, y que terminada la prueba de cargo, el abogado de los acusados interesó de la corte la absolución de éstos, por no haberse presentado como prueba las barajas ni el dinero, como piezas de convicción indispensables para establecer el corpus delicti.
*1138Hemos examinado la denuncia en relación con el artículo 299 del Código Penal, tal como quedó enmendado por la Ley No. 36 aprobada en 10 de marzo de 1910 y con la jurisprudencia de esta Corte Suprema en los casos de El Pueblo v. Ramsey et al., 8 D. P. R., 117; El Pueblo v. Ruiz et al., 10 D. P. R., 557; El Pueblo v. Guilarte et al., 11 D. P. R., 348; El Pueblo v. Salcedo, 13 D. P. R., 245, y El Pueblo v. Benítez et al., decidido en marzo 6 del corriente año, (pág. 246), y tene-mos que llegar a la conclusión de que contiene todos los ele-mentos integrantes del delitó de que se trata, pues en ella se consigna que los denunciados jugaban al monte por interés y por dinero, haciendo de tallador o banquero Carlos B. Ledee Ortiz y apuntando los demás.
Y no favorece a los apelantes la decisión recaida en el caso de El Pueblo v. Benítez et al., de que dejamos hecho mérito.
El artículo 330 del Código Penal de California, del cual fué tomado el 299 de nuestro Código Penal, que estuvo en vigor hasta que fué aprobada la ley de 12 de marzo de 1908, dice así:
“Scc. 330. — Every person who deals, plays, or carries on, opens, or causes to be opened, or who conducts, either as owner or employee, whether for hire or not, any game of faro, monte, roulette, lansquenet, rouge el noir, rondo, tan, fan-tan, stud-horse poker, seven-and-a-half, twenty-one, hokey-pokey, or any banking or percentage game played with cards, dice, or any device, for money, checks, credit, or other representative of value, and every person who plays or bets at or against any of said prohibited games, is guilty of a misdemeanor, and shall be punishable by a fine not less than one hundred dollars nor not more than five hundred dollars, or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment. ’ ’
Y el artículo 299 de nuestro Código Penal, antes de ser enmendado, dice textualmente en inglés:
“Section 299. — Every person who deals, plays, or carries on, opens, or causes to be opened, or who conducts, either as owner or *1139employee, whether for hire or not, any game of faro, monte, roulette, tan, fan-tan, stud-horse, poker, seven-and-a-half, twenty-one, hokey-pokey, or any banking or percentage game played with cards, dice or any device, for money, checks, credit, or other representative of value, and every person who plays or bets at or against any of said prohibited games, is guilty of a misdemeanor, and shall be punishable by a fine not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in jail not exceeding six months, or by both such fine and imprisonment.”
Como se ve, el juego de poker no es de los específicamente prohibidos, ni por el Código Penal de California ni por el nuestro en su redacción inglesa, y dejamos copiados en inglés los artículos expresados de uno y otro código, porque en la traducción hecha del artículo 330 del Código Penal'de California, en la opinión que sirvió de fundamento a.la decisión del caso de El Pueblo v. Benítez et al., aparece el juego de poker como expresamente prohibido, sucediendo lo propio con el texto español del artículo 299 de nuestro Código Penal, por haberse puesto indebidamente una coma después de la palabras stud-horse, y antes de la de poker, cual si se tratara de dos juegos distintos en vez de uno solo denominado stud-horse poker. El juego de poker fué agregado a la relación de juegos prohibidos que enumeraba el artículo 299 de nuestro Código Penal, a virtud de la Ley de 12 de marzo de 1908 enmendando el citado artículo.
El juego de monte de que se trata en el presente caso es de los específicamente enumerados como de banca o interés, tanto en el Código de California como en el nuestro, y en ese concepto ha sido calificado de prohibido. El de poker que-' dará comprendido en la prohibición estatutaria cuando se efec-túe en las mismas condiciones que cualquier juego de banca o interés de los taxativamente enumerados por el artículo 299 de nuestro Código Penal, tal como fué primitivamente redactado, de cuyo artículo se deduce que fué el propósito de la legislatura castigar además de los juegos qué menciona, cualquier juego de banca o interés que se realizara en las mis-*1140mas condiciones qne los específicamente enumerados. Las palabras or any banking or percentage game así lo demues-tran.
Al aprobarse la ley de 12 de marzo de 1908 quiso la legis-latura desvanecer toda duda qne pudiera suscitarse acerca de si el.juego.de poTcer estaba comprendido en el artículo 299 de nuestro Código Penal cuando reuniera las condiciones de juegos de banca o interés (banking or percentage game),, y con ese fin incluyó el juego de poker entre los expresamente prohibidos, pero siempre que se realizare en las condiciones de cualquier juego de banca o interés. '
La Ley No. 36 para enmeiidar el artículo 299 del Código Penal aprobada en 10 de marzo de 1910, está sujeta a la misma interpretación que hemos hecho de dicho artículo, tal como fué primitivamente redactado, y luego enmendado por la ley de 12 de marzo 'de 1908.
Én cuanto a no haberse presentado como prueba'las bara-jas y el dinero ocupado, es de notarse que las barajas ocu-padas por la policía fueron identificadas mediante su recono-cimiento por uno de los testigos de cargo, habiendo declarado otros testigos también de cargo que fueron ocupados 50 o 60 centavos en plata, nikel y cobre. Además, las barajas así como el dinero ocupado fueron admitidas como prueba des-pués de terminada la prueba de cargo, lo cual pudo verificar la corte en uso de su poder discrecional. De todos modos la presentación de esas piezas de convicción como prueba no era necesaria, pues el delito de jugar a- lo prohibido no consiste en que a una persona se le ocupen barajas o dinero, instru-mentos del juego, sino en que esa persona haya estado jugando a lo prohibido.
Finalmente, aunque los testigos de cargo afirman que los denunciados jugaban al monte por interés y los de descargo sostienen que el juego era de brisca, la corte inferior resol-vió el conflicto de pruebas a favor de JE1 Pueblo de Puerto Eico, y no- encontramos motivo alguno para sépararnos de su apreciación. ■
*1141Por las razones expuestas opinamos debe confirmarse la sentencia apelada.

C onfirmada.

Jneces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.